On motion of Alvin J. Breaux, through his attorney of record, Van Ellender, and on suggesting to this Honorable Court that an appeal has been filed to this Honorable Court by Lottie Porche Breaux, defendant in the above captioned matter, in forma pauperis, appealing a judgment of Division C of the 32nd Judicial District Court, for the Parish of Terrebonne, in forma pau-peris, and that the case has not yet been lodged in this Honorable Court; and,
On further suggesting to this Honorable Court that mover desires to traverse defendant’s oaths of poverty and right to appeal in forma pauperis; and
On further suggesting to this Honorable Court that the above entitled and captioned matter should be remanded to the 32nd Judicial District Court for the purpose of allowing mover to traverse the oaths of poverty;
It is ordered that the matter entitled “Alvin J. Breaux Vs. No. 44,325 Lottie Porche Breaux” be and the same is remanded to the 32nd Judicial District Court, Parish of Terrebonne and Division C therein for the purposes of allowing mover to traverse the oaths of poverty filed by defendant appellant.